DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, the limitation “a strong positive ionic charge which” is vague and indefinite.  Is a mixture being referenced?  What structure is being claimed?
In claim 1, line 8, and claim 1, line 12, the limitation “the mixed positively charged lubricant and the oil” is vague and indefinite.  Is this referencing the “a positively charged lubricant, an emulsifier and oil” mixture introduced in claim 1, line 3?  Why isn’t the emulsifier referenced here?  What structure is being claimed?
Claim 4 recites the limitation "the diluted lubricant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
What is the relationship between “water” introduced in claims 7 and 8, line 2 and the “an emulsifier” introduced in claim 1, line 3?

What is the relationship between the “an emulsifier” introduced in claim 10, line 2 and the “an emulsifier” introduced in claim 1, line 3?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-12 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Bellos, US Patent 3,661,784 in view of Kayser et al., US PGPub 2012/0088698.
Regarding claim 1, Bellos discloses a method of lubricating a fluid production pump (see column 4, line 57-column 5, line 42), the method comprising the steps of: mixing a positively charged lubricant with water to produce a diluted lubricant (see col 4, line 60); creating a flowpath within the fluid production pump (see col 5, line 4-5) to form a a mixture which is attaracted to metal surfaces of the pump (see column 4, line 57-column 5, line 42),; circulating the mixtire within the flowpath (see col 5, line 32) to allow the positively charged lubricant to reach with components of the fluid production pump and form a protective barrier on the components of the fluid production pump (see col 5, line 6-11); and repeatedly introducing a periodic volume of diluted lubricant into the fluid production pump according to a predefined lubrication schedule (see col 5, line 35-38).  Bellow does not specify that the polarized lubricant in the mixing step includes a plant based fluid or an emulsifier. Kayser teaches lubricant 
Regarding claim 2, Bellos in view of Kayser et al., discloses the method recited in claim 1, wherein the creating step (as described above) includes creating a closed loop flowpath (“closed system” from col 5, line 25) within the fluid production pump (as described above).
Regarding claim 3, as best understood, Bellos in view of Kayser et al., discloses the method recited in claim 2, further comprising the steps of: undoing the closed loop flowpath from the fluid production pump after the circulating step (see col 5, line 35-37); and creating a serial flowpath (see col 5, line 22) through the fluid production pump before the operating step (as described above).
Regarding claim 4, Bellos in view of Kayser et al., discloses the method recited in claim 1, further comprising the step of disposing the initial volume of the diluted lubricant within the flowpath (see col 5, line 31-35).
Regarding claim 5, Bellos in view of Kayser et al., discloses the method recited in claim 4, wherein the mixing step (see col 4, line 60) is performed before the disposing step (as described above).
Regarding claim 6, Bellos in view of Kayser et al., discloses the method recited in claim 1, wherein the initial volume in the circulating step is larger than the periodic volume in the repeating step (see col 5, line 30-38).
Regarding claims 8, Bellos in view of Kayser et al. discloses the method recited in claims 1 and 13 but does not specify that the mixing step includes producing a diluted lubricant having a ratio of water to polarized lubricant in a range of 1:1-13:1.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to employ a lubricant in the specified concentration range 
Regarding claim 9-10, Bellow in view of Kayser et al. discloses the method recited in claims 1 but does not specify that the polarized lubricant in the mixing step includes a plant based fluid or an emulsifier. Kayser teaches lubricant compound for coating industrial equipment (see [0003]) wherein the compound includes a plant based fluid (see [0099]-[0100]) (claims 9 and 18) or an emulsifier (see [0027]) (claims 10 and 19).  It would have been obvious to provide the compound described by Kayer to the system disclosed by Bellos in order to improve the system corrosion resistance and efficiency for a specific environment and workload schedule.  
Regarding claim 11, Bellos in view of Kayser et al., discloses the method recited in claim 1, further comprising the step of operating the fluid pump (as described above) between the circulating step (as described above) and the repeatedly introducing step (as described above) – (see col 5, line 30-36).
Regarding claim 12, Bellos in view of Kayser et al., discloses the method recited in claim 1, further comprising the step of filling a scratch (covering all surfaces) formed in the protective barrier (coating) with the periodic volume of polarized lubricant (see col 5, line 37).
Regarding claim 20, Bellos in view of Kayser et al., discloses the method recited in claim 1 but does not specify that the polarized lubricant in the mixing step includes grape seed oil, canola oil, sunflower oil, soybean oil or combinations thereof.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the specified lubricant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)13-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Bellos, US Patent 3,661,784.
Regarding claim 13, Bellos discloses a method of reducing friction in a fluid production pump, the method comprising: circulating a diluted lubricant through the fluid production pump (see col 5, line 32) to allow the diluted lubricant to be attracted to the fluid production pump via a positive ion charge of the diluted lubricant (see column 4, line 57-column 5, line 42).
Regarding claim 14, Bellos discloses the method recited in claim 13, further comprising the step of repeatedly introducing additional diluted lubricant through the fluid production pump according to a predefined lubrication schedule (see col 5, line 35-38).
Regarding claim 15, Bellos discloses the method recited in claim 13, wherein the circulating step (as described above) includes circulating the diluted lubricant through a closed loop flowpath (see col 5, line 25) formed within the fluid production pump.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bellos.
.  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bellos in view of Kayser et al., US PGPub 2012/0088698.
Bellow discloses the method recited in claims 13 but does not specify that the polarized lubricant in the mixing step includes a plant based fluid or an emulsifier. Kayser teaches lubricant compound for coating industrial equipment (see [0003]) wherein the compound includes a plant based fluid (see [0099]-[0100]) (claims 9 and 18) or an emulsifier (see [0027]) (claims 10 and 19).  It would have been obvious to provide the compound described by Kayer to the system disclosed by Bellos in order to improve the system corrosion resistance and efficiency for a specific environment and workload schedule.  

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bellos in view of Kayser et al. in view of Takahashi et al., US PGPub 2009/0050827.
Regarding claims 7, Bellos in view of Kayser et al. discloses the method recited in claims 1, but does not specify calculating a ratio of polarized lubricant to water based on a daily production volume of .  

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bellos in view of Takahashi et al., US PGPub 2009/0050827.
Regarding claims 16, Bellos discloses the method recited in claims 13, but does not specify calculating a ratio of polarized lubricant to water based on a daily production volume of the fluid production pump.  Takahashi et al. teaches a similar lubrication method including calculating a ratio of polarized lubricant to water based on a daily production volume of the fluid production pump (see [0014]).  It would have been obvious to provide the calculation method described by Takahashi et al. to the system disclosed by Bellow in order to optimize the system corrosion resistance and efficiency for a specific environment and workload schedule.  

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant did not directly address the independent claim 13. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  Since not argument was presented, the Remarks were not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654